Per Curiam.
Suit by the appellee against the appellants, and judgment by default. The record recites that it was proven to the satisfaction of the Court, that process *490had been duly served on the defendants, but contains no copy of the summons or return. This was insufficient. The New Albany, &c., Railroad Co. v. Welsh, 9 Ind. R. 479. But no motion was made, or other steps taken, in the Court below, to set aside the judgment. This was necessary in order to entitle the appellants to bring the case to this Court. Harlan v. Edwards, at the present term (1).
W. Z. Stuart, for the appellants.
The appeal is dismissed with costs.

 Ante, 430.